UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-1692


MING JIAN HUANG,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 27, 2016               Decided:   February 9, 2016


Before AGEE, DIAZ, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alexa Torres, LAW OFFICE OF RICHARD TARZIA, Belle Mead, New
Jersey, for Petitioner.   Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Jesse M. Bless, Senior Litigation
Counsel, Lance L. Jolley, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ming    Jian       Huang,    a    native       and   citizen       of    the   People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (Board) denying his motion to remand and

dismissing his appeal from the immigration judge’s (IJ) decision

denying      his    application         for     cancellation            of    removal    filed

pursuant to 8 U.S.C. § 1229b(b)(1) (2012).                         We deny the petition

for review.

      The     Attorney       General          may     cancel       the       removal     of    a

nonpermanent resident alien if the alien (1) has been physically

present in the United States continuously for at least 10 years;

(2) was of good moral character during that time period; (3) has

not   been     convicted          of     certain       enumerated            offenses;        and

(4) establishes that removal would result in an “exceptional and

extremely unusual hardship” to a qualifying relative.                                8 U.S.C.

§   1229b(b)(1).          Huang    bears       the    burden       of    establishing         his

eligibility        for    relief       from    removal.        8    C.F.R.       § 1240.8(d)

(2015); Quitanilla v. Holder, 758 F.3d 570, 579 (4th Cir. 2014).

      Factual findings, including an adverse credibility finding,

are reviewed for substantial evidence, “reversing only if the

evidence compels a contrary finding,” and questions of law are

reviewed de novo.            Pastora v. Holder, 737 F.3d 902, 905 (4th

Cir. 2013) (citing 8 U.S.C. § 1252(b)(4)(B) (2012)); see also

Ilunga v. Holder, 777 F.3d 199, 206 (4th Cir. 2015).                              An adverse

                                               2
credibility       finding     should     be       based    on    factors    such     as    the

plausibility of the applicant’s account, the consistency between

the   applicant’s       written       and     oral        statements,       the     internal

consistency       of   each   such     statement,          the   consistency        of    such

statements with other evidence of record, or any other relevant

factor.       8     U.S.C.     § 1158(b)(1)(B)(iii)               (2012);     Hui     Pan v.

Holder, 737 F.3d 921, 928 (4th Cir. 2013).

      Upon our review of the record, we conclude that substantial

evidence     supports       the    finding         that    because      Huang      was    not

credible, he failed to establish the required 10-year period of

continuous        presence.          Accordingly,          he     is   ineligible          for

cancellation of removal.

      The Board’s denial of a motion to remand is reviewed for

abuse of discretion.              Hussain v. Gonzales, 477 F.3d 153, 155

(4th Cir. 2007).        We conclude that substantial evidence supports

the finding that the new evidence was cumulative of evidence in

the record and Huang did not show why his new evidence was

previously unavailable.

      Accordingly, we deny the petition for review.                           We dispense

with oral argument because the facts and legal contentions are

adequately    presented       in   the      materials        before    this       court   and

argument would not aid the decisional process.

                                                                        PETITION DENIED



                                              3